Order dated September 24, 1934, denying appellants’ motion for judgment on the pleadings, and order dated September 26, 1934, in so far as it grants plaintiffs’ motion to strike from *533the amended answer paragraphs numbered third, fourth, fifth and sixth and the third partial defense (the appeal as to the second partial defense having been abandoned) affirmed, with ten dollars costs and disbursements. No opinion. Kapper, Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., concurs except as to the defense of the one-year limitation as provided by the charter of the city of New Rochelle,  as to which he dissents and votes to reverse.